 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENNIS MARIC,                                   No. 1:12-cv-00102-SKO
12                      Plaintiff,
                                                      ORDER GRANTING IN PART
13           v.                                       PLAINTIFF’S “REQUEST FOR
                                                      CONTINUANCE”
14    ALVARADO, et al.,
                                                      (Doc. 157)
15                      Defendants.
16

17

18

19          On November 25, 2019, Plaintiff filed a “Request for Continuance” in which he requests

20   that “all court dates” be continued by two months. (Doc. 157.) The Court previously continued
21   the dispositive motions filing deadline to October 22, 2019, and the dispositive motions hearing
22
     date to December 4, 2019; the pretrial conference and jury trial are set for January 22, 2020, and
23
     March 17, 2020, respectively. (See Docs. 133, 151.)
24
            Defendants filed a motion for summary judgment on October 22, 2019. (Doc. 152.)
25

26   Plaintiff did not file a motion for summary judgment by the deadline and failed to oppose

27   Defendants’ motion for summary judgment. (See Doc. 156.)

28
 1          In his request, Plaintiff states that he is “dealing with multiple family court issues and
 2   hearings along with criminal charges,” with hearings scheduled in those cases on November 25,
 3
     December 3, and December 4, 2019, and he has “not been able to keep up with four separate legal
 4
     cases.” (Doc. 157.) Defendants contend that Plaintiff has not shown good cause to modify any
 5
     deadlines in the scheduling order and that Plaintiff had been in contact with Defendants’ counsel
 6

 7   throughout October 2019 regarding Defendants’ summary judgment motion, but failed to mention

 8   any need for a continuance. (See Doc. 160 at 2–4.)

 9           Considering Plaintiff’s pro se status and the representations in the motion for continuance,
10
     (Doc. 157), the Court finds good cause to modify the scheduling order, see Fed. R. Civ. P. 16(b)(4),
11
     and continue the pretrial conference and trial dates to allow Plaintiff one last opportunity to respond
12
     to Defendants’ motion for summary judgment. However, Plaintiff has not shown good cause to re-
13
     set the dispositive motions filing deadline, which passed on October 22, 2019, and has not offered
14

15   any explanation why his request was filed approximately five weeks after the expiration of the

16   deadline. Thus, the Court declines to extend the dispositive motions filing deadline.
17          Accordingly, for good cause shown, the Court GRANTS IN PART Plaintiff’s request as
18
     follows:
19
            1.      The hearing on Defendants’ motion for summary judgment is RE-SET for January
20
     29, 2020, at 9:30 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. Plaintiff’s
21

22   opposition, if any, is due by no later than January 15, 2020. Defendants’ reply, if any, is due by

23   no later than January 22, 2020. The Court reserves the right to vacate the hearing if later deemed

24   appropriate.
25          2.      The pretrial conference is CONTINUED to March 25, 2020, at 2:30 p.m., and the
26
27

28
                                                        2
 1   jury trial is CONTINUED to May 27, 2020, at 8:30 a.m., in Courtroom 7 (SKO) before Magistrate
 2   Judge Sheila K. Oberto.
 3

 4
     IT IS SO ORDERED.
 5

 6   Dated:   December 2, 2019                               /s/   Sheila K. Oberto           .
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
